Concurring opinion.

Brownson, P. J.,
April 28, 1930. — All that need be decided at the present time is the question whether the court has jurisdiction to entertain the bill filed by the plaintiff. I think such jurisdiction is conferred by section 1 of the Act of May 23, 1907, P. L. 227, as amended by the Act of April 27, 1909, P. L. 182. That section authorizes a wife from whom her husband has separated without reasonable cause, and for whom he, being of sufficient ability, has neglected or refused to provide suitable maintenance, to sue in equity for the purpose of obtaining such maintenance, and gives to the court of common pleas of the county wherein the desertion occurred or the wife is domiciled “power to entertain a bill in equity in such action, and [to] make and enforce such orders and decrees as the equities of the case demand.” See Erdner v. Erdner, 234 Pa. 500, 505, as to the purpose and scope of this section, as contrasted with the scope of section 2.
*38The second section of the act provides that certain specific measures of relief may be given “whenever such husband shall absent himself from the Commonwealth,” and regulates the manner of service in that event. This second section was amended in 1909 (P. L. 182), and again by the Act of July 21, 1913, P. L. 867. The amendment of 1913 drops out of this section the words “whenever such husband shall absent himself from the Commonwealth” and substitutes in their place, as a statement of the circumstances under which the relief specified in the section may be given, the following words: “Whenever any man has heretofore separated, or hereafter shall separate, himself from his wife, without reasonable cause, or whose whereabouts are unknown, and, being of sufficient ability, has neglected or refused or shall neglect or refuse to provide suitable maintenance for his said wife.” As to the effect of this amendment there has been some conflict of views in the reported cases. In Riebrich v. Riebrich, 23 Dist. R. 1001, Shafer, J., incorporated in his opinion a dictum (which was followed by Evans, J., in Carroll v. Carroll, 30 Dist. R. 1007), to the effect that the word “or” should be read “and,” with the result that the particular relief provided for by section 2 would be available only when the husband is both delinquent and residing in parts unknown. Judge Shafer, however, did not decide the question, but, leaving it open, and recognizing the possibility of another interpretation, refused the kind of relief specified in section 2 upon the ground that the equities of the particular case did “not demand any such measures.” In McIntyre v. McIntyre, 30 Dist. R. 993, Judge Shafer’s dictum was disapproved and another view as to the construction and effect of the amendment was taken; and it must, I think, be admitted by every one that if the legislature did intend to lay down the grotesque rule that the wife shall have a particular measure of. relief against her absent husband if she does not know where he is, but shall not have it if she does know, it would have been acting in an absurd way.
It is to be noted, however, that Judge Shafer, while denying the specific relief provided for in section 2, entertained the bill and granted relief, in the form of a decree for maintenance, under section 1. Upon an appeal from that decree, reported (sub. nom., Riedrich v. Riedrich) in 62 Pa. Superior Ct. 189, the decree was reversed upon the ground that the judge’s finding of the husband’s delinquency had been based upon the record of a previous divorce action which was not offered in evidence; but the appellate court sent the case back with instructions to find the facts upon evidence properly produced, “and thereupon to enter such decree as equity may require,” thus recognizing the jurisdiction to entertain the bill in a case in which the husband was in court upon a personal service. Here, the defendants are in court by a general appearance, and I think the court has jurisdiction to entertain the bill, at least for the purpose of decreeing, under section 1, that support shall be provided for the plaintiff (Erdner v. Erdner, 234 Pa. 500, 505) ; and, therefore, without undertaking to determine at the present stage of the proceeding how much further it may have power to go in the way of granting relief — e. g., whether, according to the proper interpretation of the amended section 2, it may, upon the facts of the present case, impound the husband’s property, or its proceeds, to provide a fund for maintenance during the indefinite future — I concur in the overruling of the preliminary objections to the bill and in requiring the defendants to answer the same. To what measure or measures of relief the plaintiff may be entitled can be passed upon later.
EVom Mrs. Daryle R. Heckman, Somerset, Pa.